EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference into this Post-Effective Amendment No. 1 to the Registration Statement on Form F-3 (Registration No. 333-164007) of our report dated March 17, 2010, relating to the consolidated financial statements of Knightsbridge Tankers Limited and its subsidiaries (the "Company") and the effectiveness of the Company's internal controls over financial reporting, appearing in the Company's Annual Report on Form 20-F for the year ended December 31, 2009, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Post-Effective Amendment No. 1 to the Registration Statement. /s/ MSPC MSPC Certified Public Accountants and Advisors, A
